I concur in the result reached on the merits. In my opinion, the present status of the record does not call for any consideration of the sufficiency of the abstract of the record filed in Division Two. When the case came to Court in Banc, appellant filed a new abstract of the record wherein the testimony was printed in narrative form. This effectually took out of the case the question covered by the opinion of HIGBEE, C., in Division Two, and rendered it entirely unnecessary at this time to determine any other questions outside of the merits, except the right of appellant to prepare and file a new abstract of the record in this court. This point has been decided in favor of appellant, and I agree that it has been correctly decided. [Morris v. Kansas City Light  Power Co., 302 Mo. 475.] When appellant's right to file a new abstract is thus upheld, no discussion of the sufficiency *Page 363 
of the original abstract filed in Division Two has any proper place in the opinion.
Assuming, as suggested, that Court in Banc and both Divisions have repeatedly held that when our rules say the evidence of the witnesses shall be printed in narrative form we mean such evidence may be printed in narrative form, I think it is high time we amend our rules so that we will no longer have to do violence to the English language to avoid the harshness of the rule.